DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 3/26/2021 has been entered. Claims 1-6 and 9-31 remain pending in the application. 
Claim Objections
Claim 5 is objected to because of the following informalities:  
Regarding claim 5, line 4, the limitation “the electrodes” should read “the electrode” because in claim 1, line 4, “an electrode” is recited. Applicant is advised that if applicant intends to recite plurality of electrodes then claim needs to specify so that the singularity or plurality of electrodes remains consistent in all the claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Carter (US 2008/0114282 A1) in view of Hood et al. (US 2007/0106271 A1).
Regarding claim 1, Carter discloses a system (figure 1A) comprising: 
a drug delivery patch 10 (figure 2A) comprising:

an electrode 24 integrated with the substrate 90; and
a fluid 34 (paragraph 0061, “gel matrix” can be construed as fluid since gel matrix is capable to take the form of the object in which gel matrix is placed) in the substrate 90 having drug particles 36 suspended in the fluid; and 
a remote power unit 4 (element 4 is considered as remote because element 4 powers element 8 through magnetic field/induction coupling which is wireless) for the drug delivery patch, the remote power unit 4 (figure 1B) comprising:
an antenna 6 (paragraph 0043, since element 6 is capable to emit waves, element 6 can be construed as an antenna); and
a component (component or connection that enables generation of element 5 or a pulsed direct current and provides to element 6 as recited in paragraph 0044) configured to drive the antenna (paragraph 0046) to emit a wireless signal 3 (element 3 can be considered as a wireless signal since magnetic field is wireless) to the drug delivery patch to power the drug delivery patch by inductive coupling, thereby causing the electrode 24 in the drug delivery patch to motivate (paragraph 0053) the drug particles towards a target site of the drug delivery patch, 
wherein the drug delivery patch 10 is a passive electrical device (paragraph 0042) powered by the remote power unit 4 and the electrode 24 of the drug delivery patch 10 is configured to passively generate, from the wireless signal 3, an electrical field (paragraph 0053, “electromotive force” is considered as an electric field because electromotive force is generating an environment that drives the drug to the target site) that motivates the drug particles towards the target. Carter is silent regarding the component being a circuit. However, it can be construed that since element 6 by itself cannot generate element 5 or pulsed direct current and since Carter teaches providing element 5 or a pulsed direct current to element 6, it is construed that element 4 is 
However, Hood teaches a design of using an electrotransport system wherein the pump motivates the drug particles towards the target via alternating current through the wireless signal (paragraph 0140, lines 1-14, paragraph 0146, lines 1-9, AC frequency component is construed for delivering alternating current electrokinetics signals) for the purpose of using a well-known alternative approach to provide power to the drug delivery device (paragraph 0140).
Examiner further understands that although Hood do not teach the use of electrode to generate electrical field that motivates the drug particles towards the target, Carter does disclose the use of electrode to motivate the drug particles towards the target site. Furthermore, Carter does disclose a method of applying varying current to generate varying magnetic field to control the drug delivery (paragraph 0011 in Carter). However, Carter is silent regarding the electrical field motivates the drug particles via alternating current electroosmosis (ACEO) induced by biased alternating current electrokinetics (ACEK) signals recovered from the wireless signal. Hood discloses the use of electrical power to passively power the drug delivery device. Furthermore Hood discloses that the drug delivery device could be designed battery free. Hood uses a 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the electrical field of Carter to incorporate an electrical field that motivates the drug particles towards the target via alternating current electroosmosis (ACEO) induced by biased alternating current electrokinetics (ACEK) signals recovered from the wireless signal as taught by Hood for the purpose of using a well-known alternative approach to provide power to the drug delivery device (paragraph 0140).

Regarding claim 3, Carter discloses wherein the drug delivery patch 10 comprises a receiving coil 9 electrically coupled to the electrode 24, and wherein the antenna 6 of the remote power unit 4 comprises a transmitting coil 6a.



Regarding claim 12, Carter discloses wherein the drug particles (paragraph 0036) comprise antibiotics, anesthetics, analgesics and/or anti-inflammatory drug particles.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Carter (US 2008/0114282 A1) in view of Hood et al. (US 2007/0106271 A1) as applied to claim 1 above, and further in view of Riga et al. (US 2008/0146986 A1).
Regarding claim 2, Carter/Hood (hereinafter referred as “modified Carter”) discloses the claimed invention substantially as claimed, as set forth above in claim 1. Carter further disclose the use of electrode in multiple layers (paragraph 0054) but is silent regarding wherein the electrode comprises an interdigitated array electrode (IDE) or a portion of an IDE.
Riga teaches wherein the electrode comprises an interdigitated array electrode (paragraphs 0010, 0011, 0040, 0041) or a portion of an IDE for the purpose of motivating any polarize drugs including drugs that are difficult to polarize and provide an electromotive force and subsequently deliver the drug to the target site (paragraphs 0048, 0024).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the electrode of modified Carter to incorporate wherein the electrode comprises an interdigitated array electrode (IDE) or a portion of an IDE as taught by Riga for the purpose of motivating any polarize .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Carter (US 2008/0114282 A1) in view of Hood et al. (US 2007/0106271 A1) as applied to claim 1 above, and further in view of Ivanoff et al. (US 2014/0162206).
Regarding claim 4, modified Carter discloses the claimed invention substantially as claimed as set forth above in claim 1. Modified Carter further discloses wherein the circuit (as explained in the rejection of claim 1 above, Carter comprises the circuit) is configured to generate a plurality of amplitude modulated carrier signals 3 (paragraph 0044, by generating element 5 or pulsed direct current, element 3 is generated), and wherein the drug delivery patch 10 comprises a plurality of receiving coils 9a (paragraph 0047) configured to receive the amplitude modulated carrier signals 3. Modified Carter is silent regarding a plurality of amplitude modulated carrier signals at a frequency within a range of 1 MHz to 100 Hz.
However, Ivanoff teaches a design of system for delivering the active agents into intraoral structures by combining AC electroosmosis with dielectrophoresis wherein a plurality of amplitude modulated carrier signals at a frequency within a range of 1 MHz to 100 Hz (paragraph 0084) for the purpose of having maximum drug permeability into the target site.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the frequency of a plurality of amplitude modulated carrier signals of Carter to incorporate a range of 1 MHz to 100 Hz as taught by Ivanoff for the purpose of having maximum drug permeability into the target site.

s 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Carter (US 2008/0114282 A1) in view of Hood et al. (US 2007/0106271 A1) in view of Ivanoff et al. (US 2014/0162206) as applied to claims 1 and 4 above, and further in view of Tannenbaum (US 4,977,895).
Regarding claim 5, modified Carter/Ivanoff (hereinafter referred as “modified Carter ‘82”) discloses the claimed invention substantially as claimed, as set forth above in claims 1 and 4 above. Modified Carter ’82 is silent regarding wherein the drug delivery patch comprises a plurality of resistor-capacitor (RC) envelope detectors coupled to the receiving coils and configured to demodulate an output from the receiving coils to supply a plurality of waveforms to the electrodes.
However, Tannenbaum teaches a design of medical device delivering electrical neuro-stimulator comprising a plurality of resistor-capacitor (RC) envelope detectors (integrated structure formed by elements W3, R and C in figure 2B) coupled to the receiving coils W2 and configured (column 6, lines 40-54) to demodulate an output from the receiving coils to supply a plurality of waveforms to the electrodes 42, 44 for the purpose of delivering appropriate signal with optimal pulse shape and constant level of pulse current for achieving appropriate therapeutic effect (column 6, lines 40-54).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the system of modified Carter ’82 to incorporate a plurality of resistor-capacitor (RC) envelope detectors coupled to the receiving coils and configured to demodulate an output from the receiving coils to supply a plurality of waveforms to the electrodes as taught by Tannenbaum for the purpose of delivering appropriate signal with optimal pulse shape and constant level of pulse current for achieving appropriate therapeutic effect (column 6, lines 40-54).


However, Tannenbaum teaches wherein the receiving coils W2 and the RC envelope detectors (integrated structure formed by elements W3, R and C in figure 2B) are monolithically integrated (entire structure of T1, T2, W3, R and C are located in element 36) for the purpose of delivering appropriate signal with optimal pulse shape and constant level of pulse current for achieving appropriate therapeutic effect (column 6, lines 40-54).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the system of modified Carter ’82 to incorporate wherein the receiving coils and the RC envelope detectors are monolithically integrated as taught by Tannenbaum for the purpose of delivering appropriate signal with optimal pulse shape and constant level of pulse current for achieving appropriate therapeutic effect (column 6, lines 40-54).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Carter (US 2008/0114282 A1) in view of Hood et al. (US 2007/0106271 A1) in view of Ivanoff et al. (US 2014/0162206) in view of Tannenbaum (US 4,977,895) as applied to claims 1, 4 and 5 above, and further in view of Riga et al. (US 2008/0146986 A1).
Regarding claim 6, modified Carter ’82/Tannenbaum (hereinafter referred as “modified Carter ‘282”) discloses the claimed invention substantially as claimed, as set forth above in claims 1, 4 and 5. Modified Carter ’282 is silent regarding wherein the waveforms are biphasic waveforms for charge balance.

Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the waveforms of Carter ’82 to incorporate wherein the waveforms are biphasic waveforms for charge balance as taught by Riga for the purpose of orienting the drug molecules and subsequently deliver the drug molecules to the target site (paragraph 0048, lines 1-7).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Carter (US 2008/0114282 A1) in view of Ivanoff et al. (US 2014/0162206) as applied to claims 1 and 4 above, and further in view of Riga et al. (US 2008/0146986 A1 and in view of Haynes (US 5,306,235).
Regarding claim 10, modified Carter ‘82 discloses the claimed invention substantially as claimed, as set forth above in claims 1 and 4. Modified Carter is silent regarding wherein the circuit comprises a pair of modulated voltage sources to generate the amplitude modulated carrier signals.
However, Riga teaches wherein the circuit comprises a pair of modulated energy sources 905, 910, 915, 920 to generate the amplitude of modulated carrier signals (paragraph 0055) but is silent regarding energy sources being voltage sources. However, it can be construed that since elements 905, 910, 915 and 920 are able to generate voltage across the circuit, current sources can be considered as voltage sources. 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art to modify the system of modified Carter to incorporate wherein the circuit comprises a 
Additionally, Haynes teaches a design of an iontophoresis drug delivery system wherein voltage source and current source can be used alternatively (column 2, lines 61-64) for the purpose of providing power to the electrode (column 2, lines 61-64).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art to replace the current source of Carter in view of Riga with a voltage source of Haynes for the purpose of providing power to the electrode (column 2, lines 61-64).

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the arguments do not apply in view of the present rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hood et al. (US 2007/0104023 A1) discloses a passive drug delivery system being powered by a remote power unit. 
Hood et al. (US 2007/0106277 A1) discloses a passive drug delivery system being powered by a remote power unit.
Hood et al. (US 2009/0005727 A1) discloses a passive drug delivery system being powered by a remote power unit.
Hood et al. (US 2010/0030185 A1) discloses a passive drug delivery system being powered by a remote power unit.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILAY J SHAH whose telephone number is (571)272-9689.  The examiner can normally be reached on Monday-Thursday 8:00 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/NILAY J SHAH/            Primary Examiner, Art Unit 3783